Citation Nr: 0518759	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for an injury to the 
left Muscle Group (MG) XV from gunshot wound, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision, which denied the 
veteran's claims of an increased rating for an injury to the 
left MG XV from gunshot wound, currently evaluated as 30 
percent disabling, and for traumatic arthritis of the left 
knee, currently evaluated as 10 percent disabling.  

In October 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  A copy of the transcript of the hearing is of 
record.  

In February 2004, the Board remanded the case to the RO for 
further development. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's service-connected gunshot injury included a 
compound comminuted fracture of the condyle of the left femur 
with muscle and tendon damage during service, and is now 
shown to affect the left MG XIV; clinical findings 
demonstrate retention of very small remnants of shrapnel in 
the soft tissues of the medial left knee, loss of deep fascia 
and muscle substance in the left thigh, shortening of the 
left leg by 2 inches as compared to the right leg, and muscle 
limitations of pain, easy fatigability, and weakness, which 
are productive of severe muscle disability.  

3.  The veteran's service-connected traumatic arthritis of 
the left knee is shown to be manifested by complaints of 
constant pain and instability; clinical findings demonstrate 
X-ray evidence of mild degenerative joint disease of the knee 
joint and limited range of motion (extension to 5 degrees and 
flexion to 80 degrees) accompanied by pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected injury to the left MG XIV from 
gunshot wound have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73 including Diagnostic Code 
5314 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected traumatic arthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO decision in September 
2002, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in July 2002 and 
March 2004, the RO advised the veteran of what was required 
to prevail on his claims for an increased rating, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any additional evidence he would like 
to be considered in connection with his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in September 2002 setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating for an injury to MG XV from gunshot wound 
and for traumatic arthritis of the left knee, and was advised 
as to the nature of the evidence necessary to substantiate 
his claims.  In the rating decision, the RO also informed the 
veteran of the reasons that his claims were denied and the 
evidence it had considered in denying the claims.  The 
general advisements were reiterated in the statement of the 
case issued in October 2002 and supplemental statement of the 
case issued in May 2005, which both also contained the 
regulations promulgated in light of the VCAA.  The statement 
of the case and supplemental statement of the case also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through the rating decision, statement of 
the case, and supplemental statement of the case, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, additional notification 
letters, rating decision, statement of the case, and 
supplemental statement of the case, all taken together, the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate his increased rating 
claims and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to increased ratings for his injury to MG XV from 
gunshot wound and for traumatic arthritis of the left knee.  
He was afforded the opportunity to testify at a personal 
hearing before the undersigned in October 2003.  The veteran 
has not indicated any private medical treatment for his 
disabilities.  Further, VA has conducted necessary medical 
inquiry in an effort to substantiate the claims.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in August 2002 and October 2004, specifically to 
evaluate the current nature and severity of the disabilities 
at issue.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for an Increased Rating

The veteran maintains that his service-connected injury to 
the left MG XV from gunshot wound and traumatic arthritis of 
the left knee are more severely disabling than reflected in 
the currently assigned ratings.  He was afforded VA 
examinations in August 2002 and October 2004.  Other records 
include the veteran's statements and testimony relevant to 
the nature and severity of his disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

A.  Injury to MG XV From Gunshot Wound

The veteran's service-connected injury to MG XV from gunshot 
wound is currently rated as 30 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5315, for injury to Muscle 
Group (MG) XV, which are the mesial thigh group muscles that 
function to provide adduction of hip, flexion of the hip, and 
flexion of knee.  These muscles consist of the adductor 
longus, adductor brevis, adductor magnus, and gracilis.  
Under this code, a severe muscle disability warrants a 30 
percent rating.  

The veteran is currently evaluated at the maximum allowable 
rating under Code 5315.  However, he has asserted that his 
service-connected gunshot wound residual should be evaluated 
as severe under 38 C.F.R. § 4.73, Diagnostic Code 5314, for 
injury to Muscle Group XIV, rather than under Code 5315 for 
injury to Muscle Group XV.   

Criteria under Diagnostic Code 5314 pertain to injury to 
Muscle Group (MG) XIV, which are the anterior thigh group 
muscles that function to provide extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of fascia lata and iliotibial (Maissiat's) band 
acting with MG XVII in postural support of body, and acting 
with hamstrings in synchronizing hip and knee.  These muscles 
consist of the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  Under this code, a moderately severe muscle 
disability warrants a 30 percent rating and a severe muscle 
disability warrants a 40 percent rating.  

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  Information in this regulation provides guidance only 
and is to be considered with all other factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or with sloughing of soft parts, and 
intermuscular scarring.  The record must show a prolonged 
hospitalization for treatment of wound, as well as consistent 
complaints of the cardinal symptoms of muscle wounds and 
evidence of unemployability because of inability to keep up 
with work requirements, if present.  Objective findings 
should include scar evidence of the missile track through one 
or more muscle groups.  There should be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for, but worse than 
those shown for, a moderately severe disability, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation should demonstrate loss of deep 
fascia or muscle substance.  There may be soft or flabby 
muscles in the wound area, and the muscles may not swell or 
harden normally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
functional impairment.  Signs of severe muscle disability 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile, adhesion of scar to one of the long bones 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, and induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).  

In order for an increased rating to be assigned for his 
muscle injury, the veteran must be shown to have a severe 
injury to MG XIV.  38 C.F.R. § 4.73, Code 5314.  

The historical and recent medical records, to include the VA 
examinations in 2002 and 2004, show that the veteran has 
muscle impairment of the left lower extremity as the result 
of a penetrating shell fragment injury to the condyle of the 
left femur during service on November 16, 1944.  The wound 
was debrided and a long leg cast was applied.  X-rays at the 
time showed a large, irregular metallic foreign body in the 
antero-lateral portion of the left knee joint.  The veteran 
underwent a second closure of the wound of the left knee in 
December 1944, after his knee was aspirated of fluid and 
penicillin was injected in the joint above the patella.  
Service medical records also note that the shell fragment had 
caused a compound, comminuted fracture (most records note it 
was incomplete) of the lateral (some records note medial) 
condyle of the left femur.  The veteran underwent 
physiotherapy for about six weeks and was then evacuated back 
to the United States, where in March 1945 he was placed on 
convalescent furlough for one month.  He was given a medical 
discharge from service in June 1945.  A Certificate of 
Disability for Discharge states that the veteran was found to 
be unfit for military service due to residuals of a compound, 
incomplete, comminuted fracture of the lateral condyle of the 
left femur, which was manifested by moderate ankylosis of the 
knee, moderate weakness of the left lower extremity, and 
development of moderate pain on activity.  

The veteran's shell fragment wound injury of the left lower 
extremity was evaluated initially as 50 percent disabling, in 
a July 1945 rating decision.  Effective from June 1948, the 
veteran's left lower extremity disability was separately 
evaluated as 30 percent for injury to Muscle Group XV from 
gunshot wound and as 30 percent for traumatic arthritis of 
the left knee (the arthritis disability rating was reduced to 
10 percent, effective in July 1957).  The muscle disability 
has been evaluated as 30 percent ever since June 1948, and as 
such it is protected from being reduced.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).  

In January 2002, the veteran claimed that an increased rating 
was warranted for his service-connected muscle injury.  He 
thereafter underwent three VA compensation examinations - one 
in August 2002 and two in October 2004.  

At the time of the fee-basis VA examination in August 2002, 
the examiner noted that the veteran had had a deep 
penetrating shrapnel injury that involved bone, nerves, blood 
vessels, and muscles, and that as a result he had loss of 
strength, fatigue, impairment of coordination, and atrophy of 
the left leg.  On physical examination, the veteran walked 
with a limp on the left side.  His left leg was measured to 
be two inches shorter than the right leg, but there were no 
signs of abnormal weight-bearing.  There was a 7 cm. linear 
depression in the medial left knee joint with loss of deep 
fascia and loss of muscle substance.  He could move the knee 
joint independently, but there was limitations in terms of 
pain, easy fatigability, and weakness.  The muscle injury 
involved tendon damage, which affected his ability to 
ambulate.  The veteran had worked as a storekeeper and was 
now retired.  The diagnosis indicated that there was no 
change from the veteran's established diagnosis of traumatic 
arthritis of the left knee with injury to muscle group 15 
from gunshot wound.  

At the time of a VA neurologic examination in October 2004, 
the veteran reported decreased bulk of his left thigh since 
his in-service injury.  He also complained of pain of his 
left leg occurring with movement of the leg, primarily when 
the leg was jarred by stepping on an uneven surface or when 
he "moves it wrong."  The veteran reported having falls 
that began about a year previously, which occurred more 
frequently when he stood or changed from a bending position 
to a standing position.  On physical examination, there was 
decreased hair growth of the lower two-thirds of both legs.  
A 7 inch scar on the left knee was vertical and narrow in 
width, without discoloration, and nontender to light touch.  
Motor examination revealed 5/5 strength in the lower 
extremities.  There was decreased bulk of the left thigh (by 
1 inch) as compared with the right thigh.  Muscle tone was 
normal.  Reflexes were diminished in both lower extremities 
with trace reflexes of the patella bilaterally with 
reinforcement.  There were no Achilles reflexes.  Sensation 
was diminished symmetrically with gradient at approximately 5 
inches below the knee, both to pinprick and cold.  Romberg 
testing was abnormal.  His gait was without wide base.  In 
the assessment, the examiner noted that the veteran had 
several problems including a multifactorial cause of his 
falls.  He had a symmetric sensory polyneuropathy extending 
nearly to his knee, most likely due to diabetes but other 
causes had not been excluded.  He did not have significant 
weakness of any muscle group of his legs.    

At the time of a VA orthopedic examination in October 2004, 
the veteran complained of pain in his left knee and no pain 
in his left hip.  On physical examination, there was no pain 
with left hip motion, but mild pain was present with motion 
of the left knee.  The patella tracked normally.  A scar over 
the distal medial aspect of the left thigh and knee region 
was nontender.  There was obvious involvement of the vastus 
medialis and vastus intermedius, as well as vastus lateralis 
muscle groups.  X-rays of the left hip and left knee revealed 
mild degenerative joint disease, with some very small 
remnants of shrapnel in the medial aspect of the left knee in 
the soft tissues (but not within the joint itself).  In the 
impression, the examiner noted that there was no pain 
complaints in regard to the left hip.  There was an antalgic 
left-sided gait with obvious pain on the left side with 
weight-bearing.  The veteran used a cane and was retired and 
unemployed.  With regard to the left knee, there was muscle 
injury to the vastus intermedius, vastus lateralis, and 
vastus medialis.  

In applying the criteria of Diagnostic Code 5314, the Board 
finds that the objective medical evidence shows that the 
veteran's muscle disability is manifested by severe muscle 
impairment.  As noted above, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  In this 
case, service medical records show that the veteran sustained 
a compound comminuted fracture of the condyle of the left 
femur, as a result of a shell fragment.  The examiners in 
August 2002 and October 2004 noted that the injury involved 
both muscle and tendon damage.  The orthopedic examiner in 
October 2004 further identified the muscle groups affected by 
the injury, namely the vastus intermedius, vastus lateralis, 
and vastus medialis.  These muscles are those contemplated by 
Code 5314, rather than Code 5315.  As such, the Board finds 
that the veteran's muscle disability is more appropriately 
evaluated under Code 5314.  The Board also finds that the 
evidence establishes that the muscle damage is more than 
minimal.  

In view of the foregoing, the Board concludes that the 
veteran's muscle and tendon damage is rated as a severe 
injury of muscle group XIV under Code 5314, and that a 40 
percent rating (the highest allowed under such code) is in 
order.  38 C.F.R. §§ 4.56(a), 4.73.  

The historical record shows a serious injury during service 
consisting in part of a compound comminuted fracture of the 
left femur, for which the veteran was eventually discharged.  
More recently, the veteran is shown to retain very small 
remnants of shrapnel in the soft tissues of the medial left 
knee, his left thigh has loss of deep fascia and muscle 
substance as compared with the right thigh, and his left leg 
has been measured as 2 inches shorter than the right leg.  
One examiner noted that there were limitations in terms of 
pain, easy fatigability, and weakness, with regard to the 
muscle injury.  The veteran limps and uses a cane.  
Accordingly, the Board finds that the evidence supports the 
assignment of a 40 percent rating under Code 5314, for severe 
left leg muscle disability.  38 C.F.R. § 4.56(a).

As for the scar residuals, there was a 7 inch scar that was 
vertical and narrow in width, along the medial left knee 
joint.  The scar, according to the August 2002 examiner, was 
7 cm. (not inches) and depressed.  In any case, both 
examiners in October 2004 found that the scar was nontender 
and without discoloration.  There is no current evidence that 
the scar is adherent.  From a review of the medical evidence, 
it appears that the scar is asymptomatic and does not cover 
an area exceeding 6 square inches.  Accordingly, the Board 
finds that a separate 10 percent rating for a scar other than 
head, face, and neck under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-05 is not warranted.  

For the above-stated reasons, it is the Board's judgment that 
the veteran's service-connected left leg muscle group injury 
from gunshot wound is more appropriately evaluated as 40 
percent disabling under Diagnostic Code 5314.  Accordingly, 
the appeal is granted.  

B.  Traumatic Arthritis of the Left Knee

The veteran's service-connected traumatic arthritis of the 
left knee is currently rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In this case, in regard to limitation of motion the medical 
evidence demonstrates that the veteran's left knee is 
restricted in both flexion and extension.  At the time of a 
fee-basis VA examination in August 2002, it was reported that 
the veteran's left knee was painful, flared up at least two 
to three times per month, and collapsed two to three times 
per month.  He was noted to have cramps on use of the knee, 
on bending the knee, and on walking for long periods of time.  
He also complained of swelling, pain, and weakness of the 
knee.  On physical examination, the veteran walked with a 
limp on the left side, occasionally with a cane.  He could 
move the knee joint independently but was limited by pain, 
easy fatigability, and weakness.  Range of motion of the knee 
was extension to 0 degrees and flexion to 140 degrees, which 
was affected by pain.  There was no ankylosis of the joint, 
nor evidence of joint effusion.  

At the time of a VA orthopedic examination in October 2004, 
the veteran complained of constant mild pain and decreased 
range of motion of the left knee.  He reported that he had no 
significant flare-ups of the left knee and that the knee felt 
the same all the time.  He noted that he was only able to do 
very minimal activities around the house, relevant to 
performing activities of daily living.  On physical 
examination, range of motion of the left knee was extension 
to 5 degrees and flexion to 80 degrees, with mild pain 
throughout the motions.  In the impression, the examiner 
noted that the veteran had X-ray evidence of mild 
degenerative joint disease of the knee, had an antalgic left-
sided gait with obvious pain on the left side upon weight-
bearing, and used a cane.  Further, his activities of daily 
living were severely restricted due to pain and limited 
motion of the left knee.  The examiner added that there was 
no limitation of motion following repetitive use of the knee, 
nor any describable flare-ups.  

In short, the objective range of motion findings in the 
record demonstrate that, despite definite limitations of 
flexion and extension of the left knee, the veteran has not 
met the criteria for a compensable rating under either Code 
5260 or Code 5261.  That is, his knee flexion is not limited 
to 45 degrees and his knee extension is not limited to 10 
degrees.  In that regard, the Board has also considered 
whether separate ratings may be assigned under Diagnostic 
Code 5260 (leg limitation of flexion) and Diagnostic Code 
5261 (leg limitation of extension) for disability of the same 
knee joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  As the left knee is not 
compensable under either Code 5260 or Code 5261, separate 
ratings are not in order.  The Board does observe, however, 
that the RO in a March 2005 rating decision granted a 
separate noncompensable evaluation for limitation of 
extension of the left knee with pain associated with 
traumatic arthritis of the left knee, under Codes 5010-5261.  

The Board has considered the examiner's comment at the time 
of the October 2004 VA examination that the veteran's 
activities of daily living were severely restricted due to 
pain and limitation of knee motion.  Nevertheless, on 
clinical testing, range of motion findings were not so severe 
as to meet the criteria for a compensable rating under the 
limitation-of-motion codes.  Further, the VA examiner found 
that there was no further limitation of motion of the knee 
after repetitions or during flare-ups.  In sum, there is no 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation to the extent 
that the left knee disability would be 10 percent disabling 
under the limitation-of-motion codes (i.e., flexion limited 
to 45 degrees or extension limited to 10 degrees).  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In any case, as previously noted with regard to X-ray 
evidence of degenerative joint disease of the knee, when the 
limitation of motion of the left knee joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is assigned for that joint, particularly when there 
is satisfactory evidence of painful motion, as in this case.  
38 C.F.R. § 4.71a, Code 5003.  Accordingly, the veteran's 
left knee arthritis has been assigned a 10 percent evaluation 
and no more.  It is noted that the left knee arthritis 
disability has been evaluated as 10 percent ever since July 
1957, and as such it is protected from being reduced.  38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  

The Board also notes that separate ratings may be assigned 
for arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  The Board 
proceeds to consider whether a separate rating is warranted 
for instability of a knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  VAOPGCPREC 23-97 and 9-98.  

In reviewing the record, at the time of the fee-basis VA 
examination in August 2002 the veteran noted that his knee 
collapsed two to three times per month.  On physical 
examination, however, Drawer and McMurray's tests were 
normal.  The veteran testified in October 2003 that his left 
knee was unstable and gave way.  He also noted that he used a 
cane most of the time.  At the time of a VA neurologic 
examination in October 2004, the veteran complained that his 
left knee occasionally gave way.  The instability complaint 
was addressed on the VA orthopedic examination in October 
2004.  On physical examination, there was no instability of 
the left knee joint, as shown by negative Lachman's and 
posterior Drawer tests.  Further, the knee joint was stable 
to varus and valgus stress at 0 degrees and 30 degrees.  
There are no other medical records that reflect clinical 
findings of recurrent subluxation or lateral instability.  
Without objective medical evidence of recurrent subluxation 
or lateral instability of the veteran's left knee joint, the 
assignment of a separate rating under Diagnostic Code 5257 is 
not warranted.

The veteran has also testified that scars on his left knee 
were tender.  As to a separate rating under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-05 for scars other than head, 
face, and neck, the Board finds that such is not warranted, 
based on objective medical findings.  At the time of the VA 
neurologic examination in October 2004, a 7 inch (according 
to the August 2002 examiner it was 7 cm.) scar was noted on 
the left knee.  It was vertical and narrow in width.  There 
was no discoloration and there was no tenderness to light 
touch.  At the time of the VA orthopedic examination in 
October 2004, a scar was noted over the distal medial aspect 
of the left thigh and knee region.  It was nontender to 
palpation, and there was no erythema, cellulitis, or sign of 
infection.  As noted in the prior discussion with regard to 
muscle injury, it appears that the scar is asymptomatic.  
Without objective medical evidence that the scar is deep and 
covers an area exceeding 6 square inches, is superficial and 
covers an area exceeding 144 square inches, is unstable, is 
painful, or limits the function of the part affected to a 
compensable degree, a separate rating is not in order under 
Code 7801, 7802, 7803, 7804, or 7805.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not they were raised by the veteran.  
For example, there is no evidence of any ankylosis, cartilage 
impairment, or impairment of the tibula or fibula of the left 
knee, so as to warrant evaluation under Diagnostic Code 5256, 
5258, 5259, or 5262, respectively.  Thus, the Board finds no 
basis upon which to assign a higher or separate disability 
evaluation for the left knee.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected traumatic arthritis of 
the left knee under any code of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  As the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 40 percent rating for an injury to the left Muscle Group 
(MG) XIV from gunshot wound is granted.  

An increased rating for traumatic arthritis of the left knee 
is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


